Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 1, and 10-11 are photographs.

The drawings are objected to because: 
All figures do not meet this criteria of Drawing Standards in 37 CFR 1.84 in MPEP 608.02: 
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
(u) Numbering of views:
  (2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “ wherein the connecting grooves corresponding fit the root-shaped connectors” is indefinite. It is unclear how the connecting grooves match with the connectors. For examination purposes it is construed to be “wherein the connecting grooves fit the root-shaped connectors of the plurality of virtual teeth with a corresponding shape”.
Regarding claim 1, the limitation “fixing the virtual teeth to a model dental base” is indefinite. It is unclear if the “dental base” is the same as the “evaluation base” or not. [0014]-[0018] of the specification appears to reference reattaching to the base which is the same. For examination purposes they are construed to be the same.
Regarding claim 2, the claim as a whole is indefinite. It is unclear how many SBR are being claimed. It appears applicant is defining one but then recites “corresponding” and “SBR centers” which implies a plurality. For examination purposes a single SBR center is required.
Regarding claim 2, the limitation “extended lines of reference lines” is indefinite. As the extended lines have been removed from claim 1 it is unclear if the extended lines are the same as the reference line or not as it is an extension thereof and would be the same “line”.
Regarding claim 6, the claim as a whole is indefinite. It is unclear what is encompassed therein. As horizontal/vertical reference lines would be in a horizontal and vertical direction.
	Regarding claim 9, the claim as a whole is indefinite. It is unclear how manufacture procedures are dependent from an evaluation method. For examination purposes it is construed to be steps before the evaluation method to gather the data for the evaluation method. The preamble of the claim should be adjusted to be part of the evaluation method. If applicant intends such to be independent to collect data for the evaluation method it would be subject to a restriction requirement.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is allowable because the claimed features a training device for evaluating the bonding accuracy of orthodontic brackets, wherein the training device comprises virtual teeth with root-shaped connectors and an evaluation base to fix the virtual teeth; wherein the virtual tooth with a root-shaped connector comprises a virtual crown and a root-shaped connector fixed to the virtual crown, wherein the virtual crown has the same shape as human tooth crown and has a standard bonding region (SBR) marked on the virtual crown; the root-shaped connector is merged to the virtual crown at ±1 mm from the cemento-enamal junction (CEJ), and the long axis of the root-shaped connector is parallel to the tooth long axis; the evaluation base comprises connecting grooves to fix the virtual teeth and reference lines for evaluation, wherein the connecting grooves match with the root-shaped connectors; the virtual tooth is fixed to the evaluation base through the connection between the root- shaped connector and the connecting groove, and when a plurality of virtual teeth are arranged, the plurality of virtual teeth are horizontally arranged, and crown surfaces used for bracket bonding face the same direction; the reference lines comprise horizontal reference lines, vertical reference lines, and tooth long axis (TA) reference lines, wherein the TA reference lines are parallel to long axes of corresponding virtual teeth fixed to the evaluation base, intersections of the horizontal reference lines and extended lines of the TA reference lines define evaluation points, and the evaluation points overlap with the corresponding SBR center of the virtual tooth; the bracket bonding accuracy evaluation method further comprises steps of: (1) fixing the virtual tooth to a matching dental base; (2) bonding a bracket on the fixed virtual tooth from step (1), in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772